Citation Nr: 0115460	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-22 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) burial 
benefits.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.  
The veteran died on December [redacted], 1997.  The claimant is the 
veteran's brother-in-law.  This matter came before the Board 
of Veterans' Appeals (Board) on appeal from a March 2000 
denial letter from the New Orleans, Louisiana VA Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran died and was buried in December 1997.

2.  The claimant's application for burial benefits was 
received by the RO in February 2000.


CONCLUSION OF LAW

The claimant did not submit a timely application for burial 
benefits.  38 U.S.C.A. §§ 2302, 2304, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.1600, 3.1601 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reveals that the veteran died on December [redacted], 
1997.  The bill for funeral cost was dated on December 22, 
1997, indicating that the veteran was buried soon thereafter.  
There is no claim that there was a delay in burial.  A Report 
of Contact in the veteran's claims folder dated in December 
1997 reveals that VA was advised of the veteran's death on 
December 30, 1997.  The RO received the claimant's 
application for VA burial benefits in February 2000. 

The claimant contends that he contacted a veteran's service 
officer in Caddo Parish, Louisiana, at the time of the 
veteran's death and was informed that VA would provide a flag 
and bronze head piece, but no other burial assistance was 
available.  The claimant maintains that he should be entitled 
to burial benefits because he was not aware that such 
benefits were available until recently and he was misinformed 
by a VA representative.   

The applicable law and regulations provide that applications 
for reimbursement or direct payment of burial and funeral 
expenses must be filed within two years after the burial or 
cremation of the veteran.  38 U.S.C.A. § 2304; 38 C.F.R. 
§ 3.1600 (2000).  Claims for reimbursement or direct payment 
of burial and funeral expenses under 38 C.F.R. § 3.1600(b) 
and plot or internment allowance under 38 C.F.R. § 3.1600(f) 
must be executed by the individual whose personal funds were 
used to pay the burial and funeral or plot expenses.  38 
U.S.C.A. § 2302 (West 1991); 38 C.F.R. § 3.1601 (2000).  

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In this case, although the veteran died and 
was buried in December 1997, the claim for VA burial benefits 
was not received until February 2000, more than 2 years 
following the death and burial.  The law requires the receipt 
of the claim for burial benefits within two years after the 
date of the burial.  See 38 C.F.R. § 3.1601.

Additionally, the Board observes that the claimant reported 
that he received a flag from the VA for the veteran's 
funeral; however, there is no documentation of record 
concerning the issuance of a flag or a grave marker in 1997.  
For the purposes of this decision, the Board will accept the 
claimant's statement that he applied and received a flag 
shortly after the veteran's death.  As indicated above, the 
RO evidently became aware of the veteran's death in December 
1997, a few days after the veteran's death, which indicates 
that the application for the flag was in fact filed shortly 
after the veteran's death.  However, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that an application for a flag is not the functional 
equivalent of an application for burial benefits.  See 
Thompson v. Brown, 6 Vet. App. 463 (1994).

The Board is cognizant of the claimant's contentions.  
Nonetheless, the evidence shows that the claim was not 
received in a timely manner.  Because there is no legal merit 
to the claim, consideration of the doctrine of reasonable 
doubt is not for application in this case.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law during the pendency of this appeal.  The issue 
discussed below was considered on the merits by the RO.  By 
virtue of the RO's decision letter and the Statement of the 
Case issued during the pendency of the appeal, the claimant 
was given adequate notice of the pertinent regulations 
pertaining to his claim for VA burial benefits. VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. § 5103).  In this 
regard, the Board notes that the claimant's application for 
VA burial benefits is complete.  The claimant provided his 
name, the name of the veteran, his relationship to the 
veteran (in the application and in the death certificate 
submitted with the application) and relevant service 
information.  He also specified that he was not claiming that 
the veteran's cause of death was service-connected.  See 38 
U.S.C.A. § 2304 (West 1991), VCAA, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096 (2000) (to be codified as amended 
at 38 U.S.C. § 5102).  As the Board concluded that the claim 
must be denied as a matter of law or lacks legal merit, there 
is no further duty to assist in this case.  Thus, further 
development and further expending of VA's resources is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis, 6 Vet. App. at 430.  

ORDER

The claim of entitlement to VA burial benefits is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

